Order entered January 17, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-01511-CV

                               HARRIS HOSPICE, INC., Appellant

                                                   V.

GLEN JONES, INDIVIDUALLY AND AS THE REPRESENTATIVE OF THE ESTATE
                  OF RUTH JONES, DECEASED, Appellee

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-12742

                                               ORDER
        Before the Court is appellant’s January 11, 2019 unopposed motion to abate this appeal

pending mediation. We GRANT the motion, ORDER appellant to file either its brief on the

merits or a status report no later than March 29, 2019, and ABATE the appeal. The appeal shall

be reinstated once the brief or status report is filed.


                                                          /s/   ERIN A. NOWELL
                                                                JUSTICE